Case 11-37790-KLP   Doc 3638    Filed 08/11/21 Entered 08/11/21 15:39:55   Desc Main
                               Document     Page 1 of 4
Case 11-37790-KLP   Doc 3638    Filed 08/11/21 Entered 08/11/21 15:39:55   Desc Main
                               Document     Page 2 of 4
Case 11-37790-KLP   Doc 3638    Filed 08/11/21 Entered 08/11/21 15:39:55   Desc Main
                               Document     Page 3 of 4
Case 11-37790-KLP   Doc 3638    Filed 08/11/21 Entered 08/11/21 15:39:55   Desc Main
                               Document     Page 4 of 4
